ORDER
Motion for Rehearing En Banc to Suspend Rule 2(c) and Correct Two Orders of this Court dated May 25, 2001, and May 27, 2001, is denied to the extent that it seeks further rehearing in this cause. This Court’s order filed May 31, 2001, is vacated to the extent that it assessed a fifteen percent penalty against New Bel-lum. The mandate issued in this cause is hereby recalled and modified to read: “The judgment of the Court of Appeals is affirmed except as to the drainage issue which is reversed. Judgment is rendered against the appellees in the amount of $37,983.43’.
McRAE, P.J., DISSENTS TO THE ORDER WITH SEPERATE WRITTEN OPINION.’ DIAZ, J„ DOES NOT JOIN. WALLER and GRAVE, JJ., NOT PARTICIPATING.